DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 06 November 2020.

Claims 11 and 21 are currently amended, claims 2-10 and 12-20 are as originally presented and claims 1 and 22-51 were previously cancelled.  In summary, claims 2-21 are pending in the application.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the amendment received 06 November 2020, the Examiner has determined that the amended claims have overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 2-21 are hereby withdrawn and there being no remaining issues, claims 2-21 and the application are now in condition for allowance.

With regard to claim 2 claiming a method for detecting a surface in a video frame for placing an advertisement, the method comprising: selecting a first plurality of points in a video frame of a media asset; detecting a color associated with each point of the first plurality of points; selecting a first point in the first plurality of points; calculating a distance between the 

Claim 12, claiming a system, is of the same scope and features as claim 2 and thus, defines in total, a unique combination of features which are non-obvious over the art of record.

The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 06 November 2020 with amended claims, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613